Exhibit 10.2
CALIX, INC.
AMENDED AND RESTATED 2017 NONQUALIFIED EMPLOYEE STOCK PURCHASE PLAN
ARTICLE I.
PURPOSE, SCOPE AND ADMINISTRATION OF THE PLAN
1.1. Purpose and Scope. The purpose of the Calix, Inc. Amended and Restated 2017
Nonqualified Employee Stock Purchase Plan (as amended from time to time, the
“Plan”) is to assist employees of Calix, Inc., a Delaware corporation (the
“Company”) and its Participating Subsidiaries in acquiring a stock ownership
interest in the Company pursuant to a plan which is intended to help such
employees provide for their future security and to encourage them to remain in
the employment of the Company and its Subsidiaries. The Plan is not intended to
qualify as an “employee stock purchase plan” under Section 423 of the Code. The
Plan, which was approved by our stockholders in May 2020, amends and restates
the Amended and Restated 2017 Nonqualified Employee Stock Purchase Plan approved
by our stockholders in May 2018 (the “Prior Plan”) in its entirety.
ARTICLE II.
DEFINITIONS
2.1 “Agent” means the brokerage firm, bank or other financial institution,
entity or person(s), if any, engaged, retained, appointed or authorized to act
as the agent of the Company or an Employee with regard to the Plan.
2.2 “Administrator” shall mean the Committee, or such individuals to which
authority to administer the Plan has been delegated under Section 7.1 hereof.
2.3 “Affiliate” shall mean the Company and any Parent or Subsidiary.
2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.
2.5 “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board or the Compensation Committee described
in Article 7 hereof.
2.6 “Common Stock” shall mean common stock, par value $0.025, of the Company.
2.7 “Compensation” of an Employee shall mean the regular straight-time earnings,
base salary, cash incentive compensation, cash bonuses (e.g., quarterly or
annual bonuses or other corporate bonuses), one-time bonuses (e.g., retention or
sign-on bonuses), taxable profit sharing payments, commissions, vacation pay,
holiday pay, jury duty pay, funeral leave pay or military pay paid to the
Employee from the Company or any Participating Subsidiary or any Affiliate on
each Payday as compensation for services to the Company or any Participating
Subsidiary or any Affiliate before deduction for any salary deferral
contributions made by the Employee to any tax-qualified or nonqualified deferred
compensation plan of the Company, any Participating Subsidiary or any Affiliate,
but excluding overtime, shift differential payments, fringe benefits (including,
without limitation, employer gifts), education or tuition reimbursements,
imputed income arising under any Company, Participating Subsidiary or Affiliate
group insurance or benefit program, travel expenses, business and moving
reimbursements, income received in connection with any stock options, stock
appreciation rights, restricted stock, restricted stock units or other
compensatory equity awards and all contributions made by the Company, any
Participating Subsidiary or any Affiliate for the Employee’s benefit under any
employee benefit plan now or hereafter established. Such Compensation shall be
calculated before deduction of any income or employment tax withholdings, but
shall be withheld from the Employee’s net income.
2.8 “Effective Date” shall mean May 17, 2017.
2.9 “Eligible Employee” means an Employee of the Company or any Participating
Subsidiary (i) who is customarily employed for at least twenty (20) hours per
week and (ii) who is customarily employed for more than five (5) months per
calendar year; but excluding (a) the Company’s Chief Executive Officer, (b) each
senior management Employee who reports directly to the Company’s Chief Executive
Officer, and (c) each other senior management Employee as identified in writing
by the Administrator as being ineligible for the Plan.
2.10 “Employee” shall mean any person who renders services to the Company or a
Participating Subsidiary in the status of an employee within the meaning of
Section 3401(c) of the Code. “Employee” shall not include any director of the
Company or a Participating Subsidiary who does not render services to the
Company or a Participating Subsidiary in the status of an employee within the
meaning of Section 3401(c) of the Code.
1



--------------------------------------------------------------------------------



2.11 “Enrollment Date” shall mean the first date of each Offering Period.
2.12 “Exercise Date” shall mean the last trading day of each Offering Period,
except as provided in Section 5.2 hereof.
2.13 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
2.14 “Fair Market Value” shall mean, as of any date, the value of a Share
determined as follows:
(a) If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or
(iii) listed, quoted or traded on any automated quotation system, its Fair
Market Value shall be the closing sales price for a Share as quoted on such
exchange or system for such date or, if there is no closing sales price for a
Share on the date in question, the closing sales price for a Share on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;
(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or
(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.
2.15 “New Exercise Date” shall have such meaning as set forth in Section 5.2(b)
hereof.
2.16 “Offering Period” shall mean, unless otherwise determined by the
Administrator, the period commencing on June 21, 2020 and ending on November 14,
2020 and the six (6)-month periods commencing on each November 15 and ending on
May 14, and May 15 and ending on November 14, thereafter.
2.17 “Option” shall mean the right to purchase Shares pursuant to the Plan
during each Offering Period.
2.18 “Parent” shall mean any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities ending with the Company if each of
the entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
2.19 “Participant” shall mean any Eligible Employee who elects to participate in
the Plan.
2.20 “Participating Subsidiary” shall mean each Subsidiary that has been
designated by the Board or Committee from time to time in its sole discretion as
eligible to participate in the Plan in accordance with Section 7.2 hereof, in
each case, including any Subsidiary in existence on the Effective Date and any
Subsidiary formed or acquired following the Effective Date.
2.21 “Payday” shall mean the regular and recurring established day for payment
of Compensation to an Employee of the Company or any Participating Subsidiary.
2.22 “Plan Account” shall mean a bookkeeping account established and maintained
by the Company in the name of each Participant.
2.23 “Share” shall mean a share of Common Stock.
2.24 “Subsidiary” shall mean (a) a corporation, association or other business
entity of which fifty percent (50%) or more of the total combined voting power
of all classes of capital stock is owned, directly or indirectly, by the Company
and/or by one or more Subsidiaries, (b) any partnership or limited liability
company of which fifty percent (50%) or more of the equity interests are owned,
directly or indirectly, by the Company and/or by one or more Subsidiaries, and
(c) any other entity not described in clauses (a) or (b) above of which fifty
percent (50%) or more of the ownership and the power (whether voting interests
or otherwise), pursuant to a
2



--------------------------------------------------------------------------------



written contract or agreement, to direct the policies and management or the
financial and the other affairs thereof, are owned or controlled by the Company
and/or by one or more Subsidiaries.
2.25 “Withdrawal Election” shall have such meaning as set forth in
Section 6.1(a) hereof.
ARTICLE III.
PARTICIPATION
3.1 Eligibility. Any Eligible Employee who shall be employed by the Company or a
Participating Subsidiary on a given Enrollment Date for an Offering Period shall
be eligible to participate in the Plan during such Offering Period, subject to
the requirements of Articles IV and V hereof.
3.2 Election to Participate; Payroll Deductions
(a) Except as provided in Section 3.3 hereof, an Eligible Employee may become a
Participant in the Plan only by means of payroll deduction. Each individual who
is an Eligible Employee as of the Enrollment Date of the applicable Offering
Period may elect to participate in such Offering Period and the Plan by
delivering to the Company an enrollment form for the Plan designating payroll
deduction authorization by such date specified by the Company.
(b) Payroll deductions with respect to an Offering Period (i) shall be equal to
at least one percent (1%) of the Participant’s Compensation as of each Payday
during the applicable Offering Period, but not more than twenty-five percent
(25%) of the Participant’s Compensation as of each Payday during the applicable
Offering Period and (ii) may be expressed either as (A) a whole number
percentage or (B) a fixed dollar amount (as determined by the Administrator).
Amounts deducted from a Participant’s Compensation with respect to an Offering
Period pursuant to this Section 3.2 shall be deducted each Payday through
payroll deduction and credited to the Participant’s Plan Account.
(c) Following at least one (1) payroll deduction, a Participant may decrease (to
as low as 0%) the amount deducted from such Participant’s Compensation only once
during an Offering Period upon ten (10) calendar days’ prior written or
electronic notice to the Company. A Participant may not increase the amount
deducted from such Participant’s Compensation during an Offering Period.
(d) Notwithstanding the foregoing, upon the completion of an Offering Period,
each Participant in such Offering Period shall automatically participate in the
Offering Period that commences immediately following the completion of such
Offering Period at the same payroll deduction percentage or fixed amount as in
effect at the completion of the prior Offering Period, unless such Participant
delivers to the Company a different election with respect to the successive
Offering Period in accordance with Section 3.1 hereof, or unless such
Participant becomes ineligible for participation in the Plan.
3.3 Leave of Absence. During leaves of absence approved by the Company meeting
the requirements of Treasury Regulation Section 1.421-1(h)(2) under the Code, an
individual shall be treated as an Employee of the Company or Participating
Subsidiary that employs such individual immediately prior to such leave.
ARTICLE IV.
PURCHASE OF SHARES
4.1 Grant of Option; Automatic Exercise. Each Participant shall be granted an
Option with respect to an Offering Period on the applicable Exercise Date. On
the Exercise Date for such Offering Period, the Option will be automatically
exercised to (a) purchase that number of Shares calculated by dividing (i) such
Participant’s payroll deductions accumulated on or prior to such Exercise Date
and retained in the Participant’s Plan Account on such Exercise Date by (ii) the
Fair Market Value of a Share on such Exercise Date (the “Purchased Shares”) and
(b) acquire a number of Shares equal to the Purchased Shares that are subject to
a risk of forfeiture (the “Restricted Shares”). The balance, if any, remaining
in the Participant’s Plan Account (after exercise of such Participant’s Option)
as of such Exercise Date shall be carried forward to the next Offering Period,
unless the Participant has elected to withdraw from the Plan pursuant to
Section 6.1 hereof or, pursuant to Section 6.2 hereof, such Participant has
ceased to be an Eligible Employee.
4.2 Restricted Shares. The risk of forfeiture on the Restricted Shares shall
automatically lapse on the first anniversary of the Exercise Date, subject to
the Participant continuing to be an Employee through such date.
3



--------------------------------------------------------------------------------



4.3 Share Issuance. As soon as practicable following the applicable Exercise
Date (but in no event more than thirty (30) days thereafter), the Purchased
Shares and Restricted Shares shall be delivered (either in share certificate or
book entry form), in the Company’s sole discretion, to either (i) the
Participant or (ii) an account established in the Participant’s name at a stock
brokerage or other financial services firm designated by the Company. If the
Company is required to obtain from any commission or agency authority to issue
any such Shares, the Company shall seek to obtain such authority. Inability of
the Company to obtain from any such commission or agency authority which counsel
for the Company deems necessary for the lawful issuance of any such shares shall
relieve the Company from liability to any Participant except to refund to the
Participant such Participant’s Plan Account balance, without interest thereon.
4.4 Transferability.
(a) An Option granted under the Plan shall not be transferable, other than by
will or the applicable laws of descent and distribution, and shall be
exercisable during the Participant’s lifetime only by the Participant. No Option
or interest or right to the Option shall be available to pay off any debts,
contracts or engagements of the Participant or his or her successors in interest
or shall be subject to disposition by pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempt at disposition of
the Option shall have no effect.
(b) Unless otherwise determined by the Administrator, no Shares issued upon
exercise of an Option under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way by the Participant until the first anniversary
of the Exercise Date upon which such Shares were purchased. Unless otherwise
determined by the Administrator, in the event a Participant ceases to be an
Employee prior to the first anniversary of the Exercise Date upon which Shares
were purchased, the Restricted Shares acquired on such Exercise Date shall be
forfeited for no consideration, and the transfer restrictions applicable to the
Purchased Shares purchased on such Exercise Date shall immediately lapse.
4.5 Limitations on the Purchase of Shares. Notwithstanding any provision in the
Plan to the contrary, no more than an aggregate of five hundred thousand
(500,000) Shares (the “Offering Period Share Limit”) shall be purchased by one
or more Participants on any Exercise Date. Prior to the commencement of an
Offering Period, the Administrator may provide for a limit on individual
contributions or a maximum number of Shares a Participant may acquire in such
Offering Period and any such limit or maximum shall be deemed to constitute an
Offering Period Share Limit hereunder. In the event the Company determines that,
on a given Exercise Date, the number of Shares with respect to which Options are
to be exercised may exceed the Offering Period Share Limit, the Administrator
shall make a pro rata allocation of the Shares available for issuance on such
Exercise Date in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all Participants
exercising Options to purchase Shares on such Exercise Date. For the avoidance
of doubt, any such pro rata allocation shall be applied to an equal extent
between Purchased Shares and Restricted Shares.
ARTICLE V.
PROVISIONS RELATING TO COMMON STOCK
5.1 Common Stock Reserved. Subject to adjustment as provided in Section 5.2
hereof, the maximum number of Shares that shall be made available for sale under
the Plan shall be four million seven hundred thousand (4,700,000) Shares. Shares
made available for sale under the Plan may be authorized but unissued shares or
reacquired shares reserved for issuance under the Plan.
5.2 Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.
(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares which have been authorized for
issuance under the Plan but not yet placed under an Option, as well as the price
per share and the number of Shares covered by each Option under the Plan which
has not yet been exercised shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common Stock
or any other increase or decrease in the number of Shares effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Administrator, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of Shares subject to an Option.
4



--------------------------------------------------------------------------------



(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and such
Offering Period shall terminate immediately prior to the consummation of such
proposed dissolution or liquidation, unless provided otherwise by the
Administrator. The New Exercise Date shall be before the date of the Company’s
proposed dissolution or liquidation. The Administrator shall notify each
Participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the next Exercise Date for the Participant’s Option has been
changed to the New Exercise Date and that the Participant’s Option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in
Section 6.1(a)(i) hereof or the Participant has ceased to be an Eligible
Employee as provided in Section 6.2 hereof.
(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding Option shall be assumed or an
equivalent Option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the Option is not
assumed or substituted, any Offering Periods then in progress shall be shortened
by setting a New Exercise Date and any Offering Periods then in progress shall
end on the New Exercise Date. The New Exercise Date shall be before the date of
the Company’s proposed sale or merger. The Administrator shall notify each
Participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the next Exercise Date for the Participant’s Option has been
changed to the New Exercise Date and that the Participant’s Option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Periods as provided in
Section 6.1(a)(i) hereof or the Participant has ceased to be an Eligible
Employee as provided in Section 6.2 hereof.
5.3 Insufficient Shares. If the Administrator determines that, on a given
Exercise Date, the number of Shares with respect to which Options are to be
exercised may exceed the number of Shares remaining available for sale under the
Plan on such Exercise Date, the Administrator shall make a pro rata allocation
of the Shares available for issuance on such Exercise Date in as uniform a
manner as shall be practicable and as it shall determine in its sole discretion
to be equitable among all Participants exercising Options to purchase Shares on
such Exercise Date, and unless additional shares are authorized for issuance
under the Plan, no further Offering Periods shall take place and the Plan shall
terminate pursuant to Section 7.5 hereof. If an Offering Period is so
terminated, then the balance of the amount credited to the Participant’s Plan
Account which has not been applied to the purchase of Shares shall be paid to
such Participant in one (1) lump sum in cash within thirty (30) days after such
Exercise Date, without any interest thereon.
5.4 Rights as Stockholders. With respect to Shares subject to an Option, a
Participant shall not be deemed to be a stockholder of the Company and shall not
have any of the rights or privileges of a stockholder. A Participant shall have
the rights and privileges of a stockholder of the Company when, but not until,
Shares have been deposited in the designated brokerage account following
exercise of his or her Option. Notwithstanding the foregoing, in the event a
dividend is paid in respect of Restricted Shares, such dividend shall not be
paid to the Participant holding such Restricted Shares unless and until the risk
of forfeiture thereon lapses.
ARTICLE VI.
TERMINATION OF PARTICIPATION
6.1 Cessation of Contributions; Voluntary Withdrawal.
(a) A Participant may cease payroll deductions during an Offering Period and
elect to withdraw from the Plan by delivering written or electronic notice of
such election (a “Withdrawal Election”) to the Company in such form and at such
time prior to the Exercise Date for such Offering Period as may be established
by the Administrator. A Participant electing to withdraw from the Plan may elect
to either (i) withdraw all of the funds then credited to the Participant’s Plan
Account as of the date on which the Withdrawal Election is received by the
Company, in which case amounts credited to such Plan Account shall be returned
to the Participant in one (1) lump-sum payment in cash within thirty (30) days
after such election is received by the Company, without any interest thereon,
and the Participant shall cease to participate in the Plan and the Participant’s
Option for such Offering Period shall terminate; or (ii) subject to Section 6.2
below, exercise the Option for the maximum number of whole Shares on the
applicable Exercise Date with any remaining Plan Account balance returned to the
Participant in one (1) lump-sum payment in cash within thirty (30) days after
such Exercise Date, without any interest thereon, and after such exercise cease
to participate in the Plan. As soon as practicable following the Company’s
receipt of a Withdrawal Election, the Participant’s payroll deduction
authorization and his or her Option to purchase Shares under the Plan shall
terminate.
(b) A Participant’s withdrawal from the Plan shall not have any effect upon his
or her eligibility to participate in any similar plan which may hereafter be
adopted by the Company or in succeeding Offering Periods which commence after
the termination of the Offering Period from which the Participant withdraws.
5



--------------------------------------------------------------------------------



(c) A Participant who ceases contributions to the Plan during any Offering
Period shall not be permitted to resume contributions to the Plan during such
Offering Period.
6.2 Termination of Eligibility. Upon a Participant’s ceasing to be an Eligible
Employee for any reason, such Participant’s Option for the applicable Offering
Period shall automatically terminate, he or she shall be deemed to have elected
to withdraw from the Plan, and such Participant’s Plan Account shall be paid to
such Participant or, in the case of his or her death, to the person or persons
entitled thereto as set forth in an applicable beneficiary designation form (or,
if there is no such applicable form, pursuant to applicable law), within thirty
(30) days after such cessation of being an Eligible Employee, without any
interest thereon.


ARTICLE VII.
GENERAL PROVISIONS
7.1 Administration.
(a) The Plan shall be administered by the Committee (or another committee or a
subcommittee of the Board assuming the functions of the Committee under the
Plan), which, unless otherwise determined by the Board, shall consist solely of
two or more members of the Board, each of whom is intended to qualify as a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act and an
“independent director” under the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, in each case,
to the extent required under such provision. The Committee may delegate
administrative tasks under the Plan to the services of an Agent and/or Employees
to assist in the administration of the Plan, including establishing and
maintaining an individual securities account under the Plan for each
Participant.
(b) It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:
i. To establish and terminate Offering Periods;
ii. To determine when and how Options shall be granted and the provisions and
terms of each Offering Period (which need not be identical);
iii. To select Participating Subsidiaries in accordance with Section 7.2 hereof;
and
iv. To construe and interpret the Plan, the terms of any Offering Period and the
terms of the Options and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. The Administrator, in the exercise of
this power, may correct any defect, omission or inconsistency in the Plan, any
Offering Period or any Option, in a manner and to the extent it shall deem
necessary or expedient to make the Plan fully effective.
(c) The Administrator may adopt rules or procedures relating to the operation
and administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
handling of participation elections, payroll deductions, payment of interest,
conversion of local currency, payroll tax, withholding procedures and handling
of stock certificates which vary with local requirements. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Administrator under the Plan.
(d) The Administrator may adopt sub-plans applicable to particular Participating
Subsidiaries or locations. The rules of such sub-plans may take precedence over
other provisions of this Plan, with the exception of Section 5.1 hereof, but
unless otherwise superseded by the terms of such sub-plan, the provisions of
this Plan shall govern the operation of such sub-plan.
(e) All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company. The
Administrator may, with the approval of the Committee, employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all Participants, the Company and all
other interested persons. No member of the Board or Administrator shall be
personally liable for any action, determination or interpretation made in good
faith with respect
6



--------------------------------------------------------------------------------



to the Plan or the options, and all members of the Board or Administrator shall
be fully protected by the Company in respect to any such action, determination
or interpretation.
7.2 Designation of Participating Subsidiaries. The Board or Committee shall
designate from among the Subsidiaries, as determined from time to time, the
Subsidiary or Subsidiaries that shall constitute Participating Subsidiaries. The
Board or Committee may designate a Subsidiary, or terminate the designation of a
Subsidiary, without the approval of the stockholders of the Company.
7.3 Accounts. Individual accounts shall be maintained for each Participant in
the Plan.
7.4 No Right to Employment. Nothing in the Plan shall be construed to give any
person (including any Participant) the right to remain in the employ of the
Company, a Parent or a Subsidiary or to affect the right of the Company, any
Parent or any Subsidiary to terminate the employment of any person (including
any Participant) at any time, with or without cause, which right is expressly
reserved.
7.5 Amendment, Suspension and Termination of the Plan
(a) The Board may, in its sole discretion, amend, suspend or terminate the Plan
at any time and from time to time; provided, however, that without approval of
the Company’s stockholders given within twelve (12) months before or after
action by the Board, the Plan may not be amended to increase the maximum number
of Shares subject to the Plan or in any other manner that requires the approval
of the Company’s stockholders under applicable law or applicable stock exchange
rules or regulations. No Option may be granted during any period of suspension
of the Plan or after termination of the Plan. For the avoidance of doubt,
without the approval of the Company’s stockholders and without regard to whether
any Participant rights may be considered to have been “adversely affected,” the
Board or the Committee, as applicable, shall be entitled to change the terms of
an Offering Period, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Shares for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the Board or
the Committee, as applicable, determines in its sole discretion advisable which
are consistent with the Plan.
(b) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify or amend the Plan to reduce or eliminate such accounting consequence
including, but not limited to:
i. shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and
ii. allocating Shares.
Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.
(c) Upon termination of the Plan, the balance in each Participant’s Plan Account
shall be refunded as soon as practicable after such termination, without any
interest thereon.
7.6 Use of Funds; No Interest Paid. All funds received by the Company by reason
of purchase of Shares under the Plan shall be included in the general funds of
the Company free of any trust or other restriction and may be used for any
corporate purpose. No interest shall be paid to any Participant or credited
under the Plan.
7.7 Effect Upon Other Plans. The adoption of the Plan shall not affect any other
compensation or incentive plans in effect for the Company, any Parent or any
Subsidiary. Nothing in the Plan shall be construed to limit the right of the
Company, any Parent or any Subsidiary (a) to establish any other forms of
incentives or compensation for Employees of the Company or any Parent or any
Subsidiary or (b) to grant or assume Options otherwise than under the Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.
7.8 Conformity to Securities Laws. Notwithstanding any other provision of the
Plan, the Plan and the participation in the Plan by any individual who is then
subject to Section 16 of the Exchange Act shall be subject to any additional
limitations set forth in any applicable exemption rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
7



--------------------------------------------------------------------------------



are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, the Plan shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
7.9 Data Privacy. As a condition of participating in the Plan, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 7.9 by
and among, as applicable, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Company and its Subsidiaries may hold certain
personal information about a Participant, including but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), any shares of stock held in the Company or any of its
Subsidiaries, details of all Purchased Shares, Restricted Shares and Options, in
each case, for the purpose of implementing, managing and administering the Plan
and Awards (the “Data”). The Company and its Subsidiaries may transfer the Data
amongst themselves as necessary for the purpose of implementation,
administration and management of a Participant’s participation in the Plan, and
the Company and its Subsidiaries may each further transfer the Data to any third
parties assisting the Company and its Subsidiaries in the implementation,
administration and management of the Plan. These recipients may be located in
the Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country.
Through participating in the Plan, each Participant authorizes such recipients
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Company or any of its Subsidiaries or the Participant may elect to deposit any
Shares. The Data related to a Participant will be held only as long as is
necessary to implement, administer, and manage the Participant’s participation
in the Plan. A Participant may, at any time, view the Data held by the Company
with respect to such Participant, request additional information about the
storage and processing of the Data with respect to such Participant, recommend
any necessary corrections to the Data with respect to the Participant or refuse
or withdraw the consents herein in writing, in any case without cost, by
contacting his or her local human resources representative. The Company may
cancel Participant’s ability to participate in the Plan and, in the
Administrator’s discretion, the Participant may forfeit any Restricted Shares
for which the risk of forfeiture has not lapsed if the Participant refuses or
withdraws his or her consents as described herein. For more information on the
consequences of refusal to consent or withdrawal of consent, Participants may
contact their local human resources representative.
7.10 Tax Withholding. The Company or any Participating Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s FICA or employment tax obligation)
required by law to be withheld with respect to any taxable event concerning a
Participant arising as a result of the Plan. The Administrator may in its sole
discretion and in satisfaction of the foregoing requirement withhold or have
surrendered, or allow a Participant to elect to have the Company withhold or
surrender, Restricted Shares for which the risk of forfeiture has lapsed. Unless
determined otherwise by the Administrator, the number of Shares which may be so
withheld or surrendered shall be limited to the number of shares which have a
Fair Market Value on the date of withholding or surrender no greater than the
aggregate amount of such liabilities based on the maximum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income. The Administrator shall
also have the authority and right to initiate, or permit a Participant to
initiate, a broker- assisted sell-to-cover transaction whereby Shares are sold
by such broker and the proceeds of such sale are remitted to the Company to
satisfy tax withholding obligations.
7.11 Governing Law. The Plan and all rights and obligations thereunder shall be
construed and enforced in accordance with the laws of the State of Delaware.
7.12 Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof (including without
limitation the Company’s stock plan administrator).
7.13 Conditions to Issuance of Shares.
(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of an Option by a Participant, unless
and until the Board or the Committee has determined, with advice of counsel,
that the issuance of such Shares is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any securities exchange or automated quotation system on which the Shares are
listed or traded, and the Shares are covered by an effective registration
statement or applicable exemption from registration. In addition to the terms
and conditions provided herein, the Board or the Committee may require that a
Participant make such reasonable covenants, agreements, and representations as
the Board or the Committee, in its discretion, deems advisable in order to
comply with any such laws, regulations or requirements.
8



--------------------------------------------------------------------------------



(b) All certificates for Shares delivered pursuant to the Plan and all Shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Committee deems necessary or advisable to comply
with federal, state or foreign securities or other laws, rules and regulations
and the rules of any securities exchange or automated quotation system on which
the Shares are listed, quoted or traded. The Committee may place legends on any
certificate or book entry evidencing Shares to reference restrictions applicable
to the Shares.
(c) The Committee shall have the right to require any Participant to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Option, including a window-period limitation, as may be imposed
in the sole discretion of the Committee.
(d) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company may, in lieu of delivering to any Participant certificates evidencing
Shares issued in connection with any Option, record the issuance of Shares in
the books of the Company (or, as applicable, its transfer agent or stock plan
administrator).
7.14 Section 409A. Neither the Plan nor any Option granted hereunder is intended
to constitute or provide for “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance issued after the Effective Date
(together, “Section 409A”). Notwithstanding any provision of the Plan to the
contrary, if the Administrator determines that any Option may be or become
subject to Section 409A of the Code, the Administrator may adopt such amendments
to the Plan and/or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions as
the Administrator determines are necessary or appropriate to avoid the
imposition of taxes under Section 409A of the Code, either through compliance
with the requirements of Section 409A of the Code or with an available exemption
therefrom.
******
 


9

